IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                       June 3, 2008
                                     No. 07-20898
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


LARRY ONVISI OMODIA,
                                                                       Plaintiff-Appellant
v.
MICHAEL B. MUKASEY, U. S. ATTORNEY
GENERAL; MICHAEL CHERTOFF,
SECRETARY, DEPARTMENT OF HOMELAND
SECURITY; KENNETH LANDGREBE, DIRECTOR
OF DETENTION & REMOVAL,
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                       for the Southern District of Texas
                                 (4:07-CV-2735)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.